Case: 14-60156      Document: 00512843721         Page: 1    Date Filed: 11/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-60156                                 FILED
                                  Summary Calendar                       November 20, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESSIE MAE BROWN POLLARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CR-25-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jessie Mae Brown Pollard was convicted of conspiracy to kidnap a minor,
kidnap of a minor, and obstruction of justice and was sentenced to 300 months
of imprisonment, to be followed by two years of supervised release. She now
appeals, challenging the district court’s order granting the Government’s
motion in limine that precluded her from relying on a defense of insanity.
Pollard concedes that she did not timely file her notice of intent to rely on an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60156     Document: 00512843721      Page: 2   Date Filed: 11/20/2014


                                  No. 14-60156

insanity defense as required by Federal Rule of Criminal Procedure 12.2(a).
However, she argues that she established good cause for the late filing by
showing that the Government was not prejudiced. We review for abuse of
discretion a district court’s evidentiary rulings. United States v. Alaniz, 726
F.3d 586, 606 (5th Cir. 2013).
      Federal Rule of Criminal Procedure 12.2(a) provides that “[a] defendant
who intends to assert a defense of insanity at the time of the alleged offense
must so notify an attorney for the government in writing within the time
provided for filing a pretrial motion.” If the defendant fails to timely notify the
Government and file a notice with the clerk of court, she “cannot rely” on such
a defense. FED. R. CRIM. P. 12.2(a). However, the district court “may, for good
cause, allow the defendant to file the notice late.” FED. R. CRIM. P. 12.2(a).
      Pollard did not request an extension of time in the district court. Nor
did she establish good cause for the late filing. Because Pollard failed to comply
with the requirements of Rule 12.2(a), the district court did not abuse its
discretion in granting the Government’s motion in limine and excluding
Pollard from relying on an insanity defense. See United States v. Castro, 15
F.3d 417, 421 (5th Cir. 1994); FED. R. CRIM. P. 12(a).
      Because Pollard’s failure to comply with the requirements of Rule 12.2(a)
prevented her from relying on an insanity defense, we do not review the district
court’s alternative ground for granting the motion in limine. See United States
v. Perez-Macias, 335 F.3d 421, 429 (5th Cir. 2003).
      The judgment of the district court is AFFIRMED.




                                        2